Title: From Thomas Jefferson to Samuel Smith, 5 March 1802
From: Jefferson, Thomas
To: Smith, Samuel


            Dear Sir
              Washington Mar. 5. 1802.
            This is meant merely as a private suggestion to hasten the proceedings of the committee on Indian affairs of which you are chairman. the act regulating intercourse with the Indians expired the day before yesterday. in the mean time we are told the Govr. of E. Florida is preparing to enlist men in Georgia for an expedition against the Creeks. should the interval between the expiration & renewal of the act protect from punishment such citizens as shall join in attacking the Creeks, these people will not be easily made to comprehend this legal nicety. the shorter therefore the interval is, the less time will be uncovered by the law, & the less chance of offenders escaping by the accident. the Indians are so sore on our not punishing offenders against them, that I am anxious to guard against it. on this ground you will be so good as to pardon my suggesting your attention to the speedy revival of this act. health and affectionate salutations
            Th: Jefferson
          